Exhibit 12.1 THE SAVANNAH BANCORP, INC. Computation of Ratio of Earnings to Fixed Charges (in thousands, except for ratio amounts) Nine months Years ended December 31, ended September 30, 2009 2008 2007 2006 2005 2004 Earnings: Income (loss) before income taxes $(63) $9,176 $11,871 $15,217 $13,920 $8,676 Add fixed charges: Interest on short-term borrowings and long-term debt 1,275 2,597 3,867 3,395 2,306 1,965 Interest factor on non-capitalized rent expense 128 483 389 335 217 217 Total earnings 1,340 12,256 16,127 18,947 16,443 10,858 Interest expense on deposits 12,802 21,842 26,415 19,342 12,373 6,462 Total earnings including interest on deposits $14,142 $34,098 $42,542 $38,289 $28,816 $17,320 Fixed charges: Interest on short-term borrowings and long-term debt $1,275 $2,597 $3,867 $3,395 $2,306 $1,965 Interest factor on non-capitalized rent expense 128 483 389 335 217 217 Total fixed charges 1,403 3,080 4,256 3,730 2,523 2,182 Interest expense on deposits 12,802 21,842 26,415 19,342 12,373 6,462 Total fixed charges including interest on deposits $14,205 $24,922 $30,671 $23,072 $14,896 $8,644 Ratio of earnings to fixed charges Excluding deposit interest 0.96 3.98 3.79 5.08 6.52 4.98 Including deposit interest 1.00 1.37 1.39 1.66 1.93 2.00
